DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 4 is objected to because of the following informalities:  the claim recites “claim1” (page 60), which should be replaced by “claim 1” (i.e., with proper spacing).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 5, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US 2014/0231754 A1).
Yen discloses the following compound:

    PNG
    media_image1.png
    313
    696
    media_image1.png
    Greyscale

(compound III-34, page 26) such that B = polycyclic heteroaromatic group (carbazolyl), R3-4 = no substitution, Y = S, X = S, A = aromatic group (triphenylene), R1 = no substitution, and R2 = heteroaryl (carbazole-substituted dibenzothiophene) of Applicant’s formula (1).  Yen discloses an organic electroluminescent (EL) device comprising the following layers:  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode for the construction of displays (Fig. 1; [0002]-[0003]); its inventive compounds comprise the light-emitting layer as host material (Abstract).  Notice that the light-emitting layer, which is the site of hole-electron recombination, is also inherently an electron-transporting and charge-blocking layer.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 2014/0231754 A1) as applied above and in further view of Dai et al. (US 2015/0144898 A1).
	Yen discloses the organic electroluminescence (EL) device of Claim 9 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Yen discloses its inventive compounds to comprise the light-emitting layer of an organic EL device ([0005]), which can be utilized for the construction of displays ([0002]-[0003]).  However, Yen does not explicitly disclose the panel as recited by the Applicant.
	Dai et al. discloses the use of organic EL devices (OLEDs) for the construction of backlights due to their many advantages, including self-illumination and low power consumption ([0002]).  It would have been similarly obvious to utilize the organic EL device as disclosed by Yen for the construction of backlights.  The motivation is provided by the disclosure of Dai et al., which teaches the advantageous properties of such backlights using OLED technology, including self-illumination and low power consumption.

Allowable Subject Matter
9.	Claims 2-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Yen (US 2014/0231754 A1), which discloses compounds of the following form:

    PNG
    media_image2.png
    184
    384
    media_image2.png
    Greyscale

([0009]).  An embodiment is disclosed:

    PNG
    media_image1.png
    313
    696
    media_image1.png
    Greyscale

(compound III-34, page 26).  However, it is the position of the Office that neither Yen singly nor in combination with any other prior art provides sufficient motivation to produce any of the Applicant’s inventive compounds, particularly in regards to the nature of ring A or the substituent groups attached to the fused triphenylene group.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786